Exhibit 10.2 October 28, 2010 Mr. Michael J. Kroll 22 Oak St. Uxbridge, MA01569 Dear Mike: This letter will confirm the April 4, 2007 agreement between Valpey-Fisher Corporation (the “Company”) and you concerning amounts payable to you as severance in the event of a change in control of the Company. The Company and you agree that effective October 28, 2010 the first paragraph of the Letter Agreement is hereby amended to read in its entirety as follows: “This letter will confirm the April 4, 2007 agreement between Valpey-Fisher Corporation (the “Company”) and you concerning amounts payable to you as severance in the event of a change in control of the Company on or prior to December 31, 2011.” The Company and you agree that effective October 28, 2010 the second paragraph of the Letter Agreement is hereby amended to read in its entirety as follows: “In the event of a change in control of Valpey-Fisher on or prior to December 31, 2011,you will be paid a 2x annual base salary as severance, in the event that within 65 days after the change in control you have incurreda “Separation from Service” (as defined in Exhibit A) as a result of termination of your employment by the Company or the successor employer resulting from the change in control, or as a result of your termination of your employment for “Good Reason” (as defined in Exhibit A); providedhowever, that no severance payment will be made if you incurred a “Separation from Service” (as defined in Exhibit A) for any reason , prior to the change in control. Any severance payment payable hereunder in the event of a change in control will be paid no later than March 15, following the end of the calendar year in which the applicable separation from service following the change in control occurs.” Please indicate your agreement by signing this letter in the space provided below. Sincerely, VALPEY-FISHER CORPORATION Date By: /s/Ted Valpey, Jr. Ted Valpey, Jr. Chairman AGREED AND ACCEPTED: /s/ Michael J. Kroll
